Citation Nr: 0413275	
Decision Date: 05/24/04    Archive Date: 06/02/04

DOCKET NO.  01-09 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at law


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1945 to August 
1946 and from September 1950 to September 1953.  He died in 
December 1989.  The appellant is his surviving spouse.

Procedural history

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO) in which it was determined that 
new and material evidence had not been submitted that would 
support the reopening of a previously-denied claim of 
entitlement to service connection for the cause of the 
veteran's death.  That issue had been the subject of a Board 
decision in September 1991.  That decision is final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2003).  

In November 2002, the Board denied the appellant's request to 
reopen her claim for service connection for the cause of the 
veteran's death by holding that new and material evidence had 
not been submitted that would reopen the previously-denied 
claim.  The appellant thereafter filed a timely appeal to the 
United States Court of Appeals for Veterans Claims (the 
Court), which, by means of an Order issued in December 2003, 
vacated the Board's November 2002 decision and remanded the 
case to the Board for further action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.




REMAND

The Joint Motion for Remand that was the subject of the 
Court's December 2003 Order recognizes that Congress enacted 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  Among other things, the VCAA 
redefines the obligations of VA with respect to its duty to 
notify and assist the claimant in the development of his or 
her claim.  The VCAA is applicable to all claims filed on or 
after the date of its enactment (November 9, 2000), or filed 
before the date of enactment and not yet final as of that 
date.

With regard to the instant claim, the Court, through the 
Joint Motion, noted that the Board, in its November 2002 
decision, failed to identify any document that would satisfy 
the requirement that VA, in providing notice to the appellant 
of the information and evidence necessary to substantiate her 
claim, must indicate which portion of any such information or 
evidence is to be provided by which party.  See  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  According to the Joint 
Motion, the parties examined the claims file and were unable 
to locate any documents that would satisfy the specific 
elements required for adequate notice under the VCAA as set 
forth in Charles v. Principi, 16 Vet. App. 370 (2002).  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), held that the regulation giving the Board 
direct authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  Thus if, as in here, the 
record has a procedural defect with respect to the notice 
requirement under the VCAA, this may no longer be cured by 
the Board.  Accordingly, the Board must now remand the case 
to the agency of original jurisdiction  because the record 
does not show that the appellant was provided adequate notice 
under the VCAA and the Board is without authority to do so.

This case is accordingly REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must assure that all notice and 
development required by the VCAA has been 
accomplished, including notifying the 
appellant of the evidence she needs to 
submit and that which will be obtained by 
VA, along with the appropriate time 
limits for her to submit any additional 
evidence.

2.  After undertaking any additional 
development it deems to be necessary, VBA 
should readjudicate the claim.  If the 
decision remains unsatisfactory to the 
appellant, VBA should issue an SSOC.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review.

The appellant need take no action unless she is so informed.  
The purpose of this REMAND is to address due process 
concerns.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




